El Juez Asociado SeñoR Cóedova Dávila,
emitió la opinión del tribunal.
Es éste un caso cuya vista fue señalada para el 21 de no-viembre de 1934. En dicho día el demandante solicitó la sus-pensión del juicio, que fué decretada por la corte, fijándose las costas en la suma de $25, la que, por estipulación de las partes, “pagará el demandante dentro del plazo de 15 días, so pena de que, de no hacerse así, se tendrá por desistida de esta acción a dicha parte.”
Transcurrido el plazo fijado por la corte con las prórro-gas concedidas, el demandado solicitó que se tuviese por de-sistido al demandante. La corte inferior, de acuerdo con lo solicitado, dió por desistido al demandante de la acción ejer-citada “con las costas de este litigio.”
El demandado ha solicitado la desestimación de este re-curso por entender que la sentencia dictada mediante esti-pulación no es apelable de acuerdo con la doctrina sentada por esta Corte en el caso de Sanders Philippi v. Viuda de Baigés e Hijos, 32 D.P.R. 855.
El demandante niega que se hubiese llevado a cabo esti-pulación alguna y alega que la corte de distrito no se limitó a declararle desistido del pleito sino que además le impuso el pago de las costas de este litigio y que la sentencia dictada con - este pronunciamiento es apelable por tratarse de una cuestión no comprendida en la supuesta estipulación que in-voca el apelado. A nuestro juicio, el demandante tiene, razón. No puede decirse que la sentencia dictada es inapelable, aun-que haya mediado convenio entre las partes, porque la corte condenó al demandante en términos generales a satisfacer las costas del pleito sin limitarse a dictar sentencia ajustán-dose estrictamente a la alegada estipulación.

Bebe declararse sin lu,gar la moción solicitando la deses-timación del recurso.